Russell, J.
1. The constitutional questions raised by the present writ' of error are ruled adversely to the plaintiff in error in the decision of the Supreme Court in Stanley v. State, 135 Ga. 859 (70 S. E. 591).
2. There was no error in overruling the demurrer. ;
3. The evidence, though entirely circumstantial, authorized the conviction of the defendant, and there was no error in refusing a new trial.

Judgment affirmed.

Indictment for prescribing cocaine unlawfully; from Chatham superior court — Judge Charlton. May 30, 1910.
The indictment charged E. M. Pinckney “with the offense of a misdemeanor; for that the said E. M. Pinckney, in the County of Chatham and State of Georgia aforesaid, on the 31st day of August, in the year of our Lord 1909, with force and arms, being then and there a practitioner of medicine, did unlawfully prescribe cocaine for the use of an habitual user of the same, to wit, Carrie Henderson, said cocaine not having been prescribed in good faith by a lawfully authorized practitioner of medicine, to wit, said defendant, for the use of an habitual user of narcotic drugs who was then and there under the professional care of said defendant, a lawfully authorized practitioner of medicine, and was not a substance that said defendant deemed necessary for the treatment of said Carrie Henderson, said prescription having been furnished for the purpose of evading the provisions of a certain act’of the General Assembly of Georgia, approved August 22d, 1907, and entitled ‘An Act to provide against the evils resulting from the traffic in certain narcotic drugs, and to regulate the sale thereof;’ contrary to the laws of the said State,” etc.
The demurrer was on the following grounds: (1) The facts charged do not constitute any crime against the laws of Georgia; (2) the acts charged are not sufficient to charge the defendant with a violation of any penal law of said State; (3) the act of the General Assembly on which the 'indictment is founded is unconstitutional, because the act contains more than one subject-matter, and matter different from that expressed in the title; (4) the said act is unconstitutional in that it attempts to enact class legislation.
Shelby Myriclc, for plaintiff in error.
W. G. Eartridge, soliciior-general, contra.